IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stanley Crawford, Tracey Anderson,        :
Delia Chatterfield, Aishah George,        :
Rita Gonsalves, Maria Gonsalves-          :
Perkins, Wynona Harper, Tamika            :
Morales, Cheryl Pedro, Rosalind           :
Pichardo, Ceasefire Pennsylvania          :
Education Fund, and The City of           :
Philadelphia,                             :
                    Petitioners           :
                                          :    No. 562 M.D. 2020
                 v.                       :
                                          :
The Commonwealth of Pennsylvania, :
The Pennsylvania General Assembly, :
Bryan Cutler, in his official capacity as :
Speaker of The Pennsylvania House of :
Representatives, and Jake Corman, in :
his official capacity as President        :
Pro Tempore of the Pennsylvania           :
Senate,                                   :
                     Respondents          :


                               AMENDING ORDER


             AND NOW, this 27th day of May, 2022, it is hereby ordered that the

Opinion and Order filed on May 26, 2022 is hereby withdrawn and replaced with

the Amended Opinion and Order attached hereto.




                                              ________________________________
                                              PATRICIA A. McCULLOUGH, Judge